 


109 HR 5771 IH: Joshua Omvig Veterans Suicide Prevention Act
U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5771 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2006 
Mr. Boswell (for himself, Mrs. Napolitano, Mr. Evans, Mr. Michaud, Ms. Corrine Brown of Florida, Mr. Filner, Mr. Ford, Mr. Salazar, Ms. Harman, Mr. Edwards, Mr. Ross, Mr. Holden, Mr. Thompson of California, Mr. Tanner, Mr. Marshall, Mr. Etheridge, Mr. Melancon, Ms. Bean, Mr. Taylor of Mississippi, Mr. Boren, Mr. Berry, Mr. McDermott, Mr. Stark, Mr. Cleaver, Mr. Hoyer, Mr. Frank of Massachusetts, Mr. Olver, Mr. Larson of Connecticut, and Mr. Murtha) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To reduce the incidence of suicide among veterans. 
 
 
1.Short TitleThis Act may be cited as the Joshua Omvig Veterans Suicide Prevention Act. 
2.Comprehensive program for suicide prevention among veteransThe Secretary of Veterans Affairs shall develop and implement a comprehensive program for reducing the incidence of suicide among veterans.  
3.Specifics of program 
(a)Staff educationThe program shall provide for mandatory training for appropriate staff and contractors (including all medical personnel) of the Department of Veterans Affairs who interact with veterans. This training shall cover information appropriate to the staff or contractor’s job description. The training shall include information on— 
(1)recognizing risk factors for suicide; 
(2)proper protocols for responding to crisis situations involving veterans who may be at high risk for suicide; and 
(3)best practices for suicide prevention. 
(b)Screening of veterans receiving medical careThe program shall provide for screening of veterans who receive medical care at a Department of Veterans Affairs medical facility (including a center established under section 1712A of title 38, United States Code) for risk factors for suicide. 
(c)Tracking of veteransThe program shall provide for appropriate tracking of veterans. 
(d)Counseling and treatment of veteransThe program shall provide for referral of at-risk veterans for appropriate counseling and treatment. 
(e)Designation of suicide prevention counselorsThe program shall provide for the designation of a suicide prevention counselor at each Department of Veterans Affairs medical facility other than centers established under section 1712A of title 38, United States Code. Each counselor shall work with local emergency rooms, police departments, local mental health organizations, and veterans service organizations to engage in outreach to veterans and improve the coordination of mental health care to veterans. 
(f)Best practices researchThe program shall provide for research on best practices for suicide prevention among veterans. 
(g)Sexual trauma research The program shall provide for research on mental health care for veterans who have experienced sexual trauma while in military service. The research design shall include consideration of veterans of a reserve component. 
(h)24-hour mental health careThe program shall provide for mental health care availability to veterans on a 24-hour basis. 
(i)HotlineThe program may provide for a toll-free hotline for veterans staffed by appropriately trained mental health personnel and available at all times. 
(j)Other componentsThe program may provide for other actions to reduce the incidence of suicide among veterans that the Secretary of Veterans Affairs deems appropriate.  
4.Report to Congress 
(a)Timing of reportThe Secretary shall submit a report to Congress no later than 90 days after the enactment of this Act. 
(b)Contents of reportThe report shall state the status of the implementation of the program developed pursuant to section 2. The report shall also state the timeline and costs for complete implementation of the program within two years. 
5.Sense of CongressIt is the sense of Congress that— 
(1)suicide among veterans suffering from post-traumatic stress disorder (PTSD) is a serious problem; and 
(2)the Secretary of Veterans Affairs should take into consideration the special needs of veterans suffering from PTSD in developing and implementing the comprehensive program required by this Act. 
 
